SULLIVAN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Wood Lumber Co. recovered judgment on a cognovit note against Robert Taylor for $2,50)0. Subsequently certain moneys in the name of Robert Taylor were attached on deposit in the bank. Thereafter proceedings to determine the right of property in the said funds were commenced by Anna Taylor, wife, setting up that the funds were hers.
Mrs. Taylor received a check for $1,528. As she was sick she delivered the check to her son with instructions to deposit it in the bank and get a receipt, but the son, through mistake, deposited it in his father’s account. Mrs. Taylor had received this money as the result of the settlement of a personal injury case. The Municipal Court of Cleveland found that the Lumber Co. was entitled to the money, whereupon error was prosecuted. In Reversing the judgment, the Court of Appeals held:
The mere fact that the money was in the husband’s name is not sufficient to rebut the presumption that the ownership could not and did not pass without some act or circumstance with knowledge and consent on the part of the wife, especially when it appears that there was no collusion and fraud in derogation of the rights of creditors between the husband and wife. Under the circumstances of the case, the money was clearly not subject to attachment.'